Citation Nr: 0304178	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant served in the recognized Philippine guerrilla 
forces from January 9, 1945, to October 8, 1945, and in the 
regular Army of the Commonwealth of the Philippines from 
October 9, 1945, to March 27, 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determination in September 2001 by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  The appellant served in the Army of the Commonwealth of 
the Philippines during World War II.

2.  The appellant never served on active duty in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant lacks basic eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. § 107(a) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that, when the law and not 
underlying facts or development of facts is dispositive, the 
VCAA can have no effect on an appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  As in this case, a 
statute is dispositive, the VCAA does not apply.  The Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

A statute provides that VA shall pay pension to each veteran 
of a period of war who meets certain service requirements and 
who is permanently and totally disabled from non-service 
connected disability.  See 38 U.S.C.A. §§ 1521(a) (West 
2002).  "Veteran" means a person who served in the active 
military, naval, or air service of the United States and who 
was discharged or released under conditions other than 
dishonorable.  See 38 C.F.R. § 3.1(d) (2002)    

38 U.S.C.A. § 107(a) (West 2002) provides that service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any laws 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under -
(1)	contracts of National Service Life Insurance entered 
into before February 18, 1946; 
(2)	chapter 10 of Title 37, United States Code; and
(3)	chapters 11 and 13 (except § 1312(a)), 23, and 24 (to 
the extent provided for in § 2402(8)) of Title 38, United 
States Code.  

The Board notes that chapter 11 of Title 38, United States 
Code, pertains to disability compensation and that chapter 13 
of Title 38, United States Code, pertains to dependency and 
indemnity compensation. The rights to VA pension are 
contained in chapter 15 of Title 38, United States Code.

The appellant is not a veteran of the United States Armed 
Forces and thus is not entitled to a benefit available to 
United States veterans of a period of war.  Individuals who 
served in the Army of the Commonwealth of the Philippines, 
including in the recognized guerrilla forces, are excluded by 
statute from basic eligibility to any benefits, including 
non-service connected pension benefits, under chapter 15 of 
Title 38, United States Code.  See 38 U.S.C.A. § 107(a) 
(2002).  As the appellant stated in communications to the RO, 
a Member of the United States Congress introduced a bill in a 
previous Congress which would have made him basically 
eligible for VA pension, but the bill did not become law.  
The Board must apply the law in effect at the time of its 
decision on an appeal.  The Court has held that, in a case 
where the law is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
law is dispositive in this case, the appellant's claim of 
entitlement to pension must be denied.  38 U.S.C.A. § 107(a) 
(West 2002).


ORDER


Entitlement to non-service connected pension benefits is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

